DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 put forth “the discharge tube.” Are the limitations referencing the first discharge tube or the second discharge tube? The limitations are unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chrobak (WO 2008/12837) in view of Holmes (US 2,989,123), Chrobak II (WO 01/76765) and Lelic (US 2011/0259617).
Regarding claim 1, Chrobak discloses a fire suppression system comprising: 
a body (1) configured to store both a liquid and gas (Example 5, lines 4-8, The body holds a gas and liquid medium) under pressure (Example 5, line 3); 
a first tube (Examiner’s Annotated Figure 1) including a first inlet (Examiner’s Annotated Figure 1) and a first outlet (Examiner’s Annotated Figure 1), wherein the first inlet (Examiner’s Annotated Figure 1) is in fluidic communication with the liquid within the body (1) (Example 5, lines 6-8); 
a second tube (Examiner’s Annotated Figure 1) including a second inlet (Examiner’s Annotated Figure 1) and a second outlet (Examiner’s Annotated Figure 1), wherein the second inlet (Examiner’s Annotated Figure 1) is in fluidic communication with the gas within the body (Example 5, lines 4-6);
a first regulator (52)
a discharge tube (3)
 a second regulator (51).
Chrobak fails to disclose either of the regulators being volumetric flow regulators.
Holmes discloses a device that includes a volumetric flow regulator (50).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak with the disclosures of Holmes, replacing each of the regulators with a volumetric flow regulator (Holmes, 50), in order to provide for the ability to continuously vary the proportion of material injected through each regulator, as disclosed by Holmes (Column 6, lines 16-17).
Chrobak in view of Holmes discloses  a system further comprising a first volumetric flow regulator (Chrobak 52 modified by Holmes 50)
 and a second volumetric flow regulator (Chrobak 51 modified by Holmes 50).
Chrobak in view of Holmes fails to disclose the first regulator positioned partially within the first tube and partially within the discharge tube, or
the second regulator positioned partially within the second tube and partially within the discharge tube.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak in view of Holmes providing the first regulator positioned partially within the first tube and partially within the discharge tube, and the second regulator positioned partially within the second tube and partially within the discharge tube, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Applicant has disclosed no criticality as to the claimed arrangement (Paragraphs 14-15). Further, Applicant discloses separate embodiments in which the regulators are either positioned outside of the body, or positioned within the first tube (Paragraphs 49-50), leaving open the possibility that in an embodiment the regulators may be positioned outside of the first tube and/or discharge tube. Therefore, it would have been obvious to arrange the regulators, as claimed.
While it appears to be implied, it is unclear whether Chrobak in view of Holmes discloses the first and the second outlet being configured to mix the liquid and the gas as they exit the body.
Chrobak discloses that the components are issued to the aerosol generator (3) (Example 5, lines 6-10), and refers to Chrobak II for operation of the aerosol generator (The Matter of Invention, lines 5-8). Chrobak II discloses that gas and liquid medium issued to the aerosol generator are mixed (Essence of Invention, Lines 7-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak in view of Holmes with the disclosures of Chrobak II, providing a system wherein the first volumetric flow regulator (Chrobak 52 modified by Holmes 50) and the second volumetric flow regulator (Chrobak 51 modified by Holmes 50) are configured to mix the liquid and the gas as they exit the body (Chrobak II, Essence of Invention, Lines 7-10, The outlets are configured for mixture of the gas and liquid in the generator), as the configurations were known in the art before the effective filing date of the claimed invention and the modification would have yielded predictable results, specifically effective aerosol generation.
Chrobak fails to disclose the liquid being a liquefied gas, and is unclear whether the disclosed gas is a compressed gas, though the disclosed gas is under pressure (Example 5, line 3).
Lelic discloses a fire suppression system wherein suppressant materials in a tank (22) include a liquefied gas (26) (Paragraph 28, line 1) pressurized with a compressed gas (38) (Paragraph 30, lines 3-10) (Paragraph 33, lines 8-13).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Chrobak with the disclosures of Lelic, providing liquefied gas (Lelic, 26) (Paragraph 28, line 1) and compressed gas (Lelic, 38) (Paragraph 30, lines 3-10) as the suppressant liquid and gas, in order to provide for a system that utilizes clean agents, that is ideal for electronics and/or documents, and does not leave residue in the fire zone after discharge, as disclosed by Lelic (Paragraph 2, lines 1-5). 
Chrobak in view of Holmes, Chrobak II and Lelic discloses a system wherein the first volumetric flow regulator (Chrobak 52 modified by Holmes 50) is configured to control a flow rate of the liquefied gas (Lelic, 26) flowing from the first tube (Examiner’s Annotated Figure 1) to the discharge tube (Chrobak, 3) and wherein the second volumetric flow regulator (Chrobak 51 modified by Holmes 50) is configured to control a flow rate of the compressed gas (Lelic, 38) flowing form the second tube (Examiner’s Annotated Figure 1) to the discharge tube (Chrobak, 3), wherein the first volumetric flow regulator and the second volumetric flow regulator are configured to mix the liquefied gas and the compressed gas at a defined ratio into a gas mixture within the discharge tube as they exit the body (Matter of Invention, Lines 2-10) (Example 5, lines 4-10) (The provision of volumetric flow regulators provide for the amounts of gas issue from each respective regulator to be varied in order to mix the amounts of fluid at a desired/defined ratio).

    PNG
    media_image1.png
    810
    823
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 2, Chrobak in view of Holmes, Chrobak II and Lelic discloses the fire suppression system of claim 1, wherein the first tube (Examiner’s Annotated Figure 1) and the second tube (Examiner’s Annotated Figure 1) combine into a single discharge tube (3) outside the body (1) of the fire suppression system (Figure 5).
Regarding claim 5, Holmes, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 1, wherein the first volumetric flow regulator (Chrobak 52 as modified by Holmes 50) is positioned outside the body (1) of the fire suppression system (Figure 5) and the second volumetric flow regulator (Chrobak 51 as modified by Holmes 50) is positioned outside the body (1) of the fire suppression system (Figure 5).
Regarding claim 6, Chrobak in view of Holmes, Chrobak II and Lelic discloses the fire suppression system of claim 4, wherein the gas mixture is simultaneously expelled from the discharge tube to suppress a fire (Matter of Invention, Lines 2-10) (The mixture is simultaneously discharged from the aerosol generator, to the nozzle, to the fire for suppression).
Regarding claim 8, Chrobak discloses an aircraft fire suppression system comprising: 
a fire extinguisher container (1, 7) comprising:	
a body (1) configured to store both a liquid and gas under pressure (Example 5, lines 4-8, The body holds a gas and liquid medium); 
a first tube (Examiner’s Annotated Figure 1) including a first inlet (Examiner’s Annotated Figure 1) and a first outlet (Examiner’s Annotated Figure 1), wherein the first inlet (Examiner’s Annotated Figure 1) is in fluidic communication with the liquid within the body (1) (Example 5, lines 6-8); and 
a second tube (Examiner’s Annotated Figure 1) including a second inlet (Examiner’s Annotated Figure 1) and a second outlet (Examiner’s Annotated Figure 1), wherein the second inlet (Examiner’s Annotated Figure 1) is in fluidic communication with the gas within the body (Example 5, lines 4-6); 
a discharge tube (3) fluidly connecting the fire extinguishing container (1, 7) to a discharge nozzle (4) (Example 5, lines 3-6), wherein the discharge nozzle (4) is configured to expel a gas mixture to suppress a fire (Example 5, lines 8-9).
While it appears to be implied, it is unclear whether Chrobak discloses the first and the second outlet being configured to mix the liquid and the gas as they exit the body.
Chrobak discloses that the components are issued to the aerosol generator (Example 5, lines 6-10), and refers to Chrobak II for operation of the aerosol generator (The Matter of Invention, lines 5-8). Chrobak II discloses that the gas and liquid medium issued to the aerosol generator are mixed (Essence of Invention, Lines 7-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak with the disclosures of Chrobak II, providing a system wherein the first outlet (Examiner’s Annotated Figure 1) and the second outlet (Examiner’s Annotated Figure 1) are configured to mix the liquid and the gas as they exit the body (Chrobak II, Essence of Invention, Lines 7-10, The outlets are configured for mixture of the gas and liquid in the generator), as the configurations were known in the art before the effective filing date of the claimed invention and the modification would have yielded predictable results, specifically effective aerosol generation.
Chrobak further fails to disclose the device including a first discharge tube fluidly connecting the container to a first discharge nozzle and a second discharge tube connecting the container to a second discharge nozzle, wherein the first and second discharge nozzles are configured to expel a mixture to suppress a fire.
Chrobak II discloses the nozzle generator (3) including a first discharge tube fluidly connecting the container to a first discharge nozzle and a second discharge tube connecting the container to a second discharge nozzle (The generator includes two tubes (2) that each connected to a discharge nozzle (7)), wherein the first and second discharge nozzles are configured to expel a mixture to suppress a fire (Essence of Invention, Lines 7-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak with the disclosures of Chrobak II, providing a first discharge tube fluidly connecting the container to a first discharge nozzle and a second discharge tube connecting the container to a second discharge nozzle (The generator includes two tubes (2) that each connected to a discharge nozzle (7)), wherein the first and second discharge nozzles are configured to expel a mixture to suppress a fire (Essence of Invention, Lines 7-10), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including discharge of a fluid mixture.  
Chrobak fails to disclose the liquid being a liquefied gas and is unclear whether the gas is a compressed gas, though the gas is under pressure (Example 5, line 3)
or a controller electrically connected to the fire extinguishing container, wherein the controller is configured to activate the fire extinguishing container
or a first sensor positioned adjacent the first discharge nozzle and remote from the fire extinguishing container, or a second sensor positioned adjacent the second discharge nozzle and remote from the fire extinguishing container; wherein the first and second sensors are each electrically connected to the controller, wherein the first and second sensors are configured to detect a fire on an aircraft and wherein the first sensor is positioned remote from the second sensor.
Lelic discloses a fire suppression system wherein suppressant materials in a tank (22) include a liquefied gas (26) (Paragraph 28, line 1) pressurized with a compressed gas (38) (Paragraph 30, lines 3-10) (Paragraph 33, lines 8-13).
It would have been obvious to one having ordinary skill in the before the effective filing date of the claimed invention to modify Chrobak with the disclosures of Lelic, providing liquefied gas (Lelic, 26) (Paragraph 28, line 1) and compressed gas (Lelic, 38) (Paragraph 30, lines 3-10) as the suppressant liquid and gas, in order to provide for a system that utilizes clean agents that is ideal for electronics and/or documents, and does not leave residue in the fire zone after discharge, as disclosed by Lelic (Paragraph 2, lines 1-5). 
Lelic further discloses a fire suppression system wherein a controller (52) is electrically connected to a fire extinguishing container (22, 32, 50), wherein the controller is configured to activate the fire extinguishing container (Paragraph 36, The controller is interpreted to be an electrical controller, based upon the disclosure, and will activate the valve which activates the extinguishing container);
and wherein a sensor is electrically connected to the controller (Paragraph 36, The controller is automatically activated when a fire is sensed; Examiner interprets this passage as disclosing the presence of a sensor, and the sensor being electrically connected to the controller).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak with the disclosures of Lelic, providing the system with a controller (Lelic, 52) electrically connected to the fire extinguishing container (Chrobak, 1, 7), wherein the controller (Lelic, 52) is configured to activate the fire extinguishing container (Lelic, Paragraph 36, The controller is interpreted to be an electrical controller, based upon the disclosure, and will activate the valves (51, 52 of Chrobak), which activates the extinguishing container), and wherein a sensor is electrically connected to the controller (Paragraph 36, The controller is automatically activated when a fire is sensed; Examiner interprets this passage as disclosing the presence of a sensor, and the sensor being electrically connected to the controller), as the configuration was known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, specifically automated and efficient activation of the system, upon detection of a fire.
It would have been obvious to one having ordinary skill in the art before the effective filing date to provide a second sensor electrically connected to the controller since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis, 193 USPQ 8. Please note Applicant has disclosed no criticality for the claimed limitation.
Chrobak in view of Chrobak II and Lelic fails to disclose the first sensor being positioned adjacent the first discharge nozzle and remote from the fire extinguishing container, and the second sensor positioned adjacent the second discharge nozzle and remote from the fire extinguishing container, wherein the first sensor is positioned remote from the second sensor. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak in view of Chrobak II and Lelic, positioning the sensor as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Applicant has disclosed no criticality as to the claimed arrangement (Paragraph 10). Applicant further discloses that the sensor may be positioned as claimed (Paragraph 10).
Chrobak in view of Chrobak II and Lelic discloses the sensors configured to detect a fire on an aircraft (The sensors are fire detection sensors, and therefore of capable of detecting a fire in a desired environment.
Regarding claim 9, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 8, wherein the first tube (Examiner’s Annotated Figure 1) and the second tube (Examiner’s Annotated Figure 1) combine into a discharge tube (3) outside the body (1) of the fire extinguishing container (Figure 5).
Regarding claim 11, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 8, and further comprising: 
a first regulator (52) positioned within the first tube (Examiner’s Annotated Figure 1), wherein the first regulator (52) is configured to control a flow rate of the liquefied gas (Lelic, 26) flowing from the first tube to the discharge tube (3) (The first regulator is a valve, which by function controls a flow rate of a passing fluid; The valve is configured to control the flow rate of the liquefied gas); and 
a second regulator (51) positioned within the second tube (Examiner’s Annotated Figure 1), wherein the second regulator (51) is configured to control a flow rate of the compressed gas (Lelic, 38) flowing from the second tube to the discharge tube (3) (The second regulator is a valve, which by function controls a flow rate of a passing fluid; The valve is configured to control the flow rate of the compressed gas).
Regarding claim 12, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 11, wherein the first regulator (52) is positioned outside the body (1) of the fire extinguishing container (Figure 5) and the second regulator (51) is positioned outside the body (1) of the fire extinguishing container (Figure 5).
Regarding claim 14, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 8, wherein gas mixture comprises the liquefied gas (Lelic, 26) and the compressed gas (Lelic, 38) combined at a defined ratio (The ratio is defined by the valves, as opening and closing of the valves determine how much of a fluid is supplied, and therefore in what amounts the fluids will mix), and wherein the gas mixture combines within the discharge tube (3) (Example 5, lines 4-10 and Chrobak II, Essence of Invention, lines 7-10) and is simultaneously expelled through the discharge tube to the discharge nozzle to suppress the fire (Matter of Invention, Lines 2-10) (Example 5, lines 4-10, The liquid and gas combine in the aerosol generator; The mixture is simultaneously discharged from the aerosol generator to the nozzle to the fire for suppression).
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chrobak in view of Holmes, Chrobak II, Lelic and Sundholm (US 5,632,337).
Regarding claim 3, Chrobak in view of Holmes, Chrobak II and Lelic discloses the fire suppression system of claim 1, but fails to discloses a system wherein the first tube and the second tube combine into a single discharge tube within the body of the fire suppression system.
Sundholm discloses a suppression system wherein a first tube (67) and a second tube (68) combine into a single discharge tube (64) within a body (61) of a fire suppression system (Figure 11, The discharge tube rests within the body, and the tubes are combined into the discharge tube in the portion that rests in the body).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak in view of Holmes, Chrobak II and Lelic with the disclosures of Sundholm, providing the first tube (Examiner’s Annotated Figure 1) and second tube (Examiner’s Annotated Figure 1) to combine into a single discharge tube within the body of the fire suppression system (Sundholm, Figure 11), as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including discharge of the fluid in a system where discharge is not predicated upon the particular tube arrangement.
Regarding claim 7, Chrobak in view of Holmes, Chrobak II, Lelic and Sundholm discloses the fire suppression system of claim 3, wherein the second tube is positioned at least partially within the first tube (Sundholm, Figure 11).
Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chrobak in view of Chrobak II, Lelic and Sundholm (US 5,632,337).
Regarding claim 10, Chrobak in view of Chrobak II and Lelic discloses the fire suppression system of claim 8, but fails to disclose a system wherein the first tube and the second tube combine into the discharge tube within the body of the first extinguishing container. 
Sundholm discloses a fire suppression system of claim 8, wherein the first tube (67) and the second tube (68) combine into the discharge tube (64) within the body (61) of the fire extinguishing container (Figure 11, The discharge tube rests within the body, and the tubes are combined into the discharge tube in the portion that rests in the body).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chrobak in view of Chrobak II and Lelic with the disclosures of Sunholm providing the first tube and the second tube to combine into a discharge tube within the body of the first extinguishing container, as the configurations were known in the art before the effective filing date of the claimed invention, and the modification would have yielded predictable results, including provision of fluid to the discharge tube for dispersion.
Regarding claim 13, Chrobak in view of Chrobak II, Lelic and Sundholm discloses the fire suppression system of claim 10, wherein the second tube (as modified) is positioned at least partially within the first tube (Sundholm, Figure 11).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 12/8/2021 have been fully considered but they are not persuasive.
As to Applicant’s position that the combination fails to disclose the regulators within the discharge tube or first or second tube, the modification is interpreted as an obvious arrangement of parts. Applicant has disclosed no criticality as to the limitation.
As to Applicant’s position that the sensor of Lelic is not in the fire zone, positioning of the sensor is an obvious arrangement of parts. Applicant as disclosed no criticality to the limitation. Additionally, Applicant puts forth that the sensor may be located as desired.
As to Applicant’s position that Lelic only mentions one sensor, the provision of a second sensor is an obvious duplication of parts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752